DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 4/25/2022 have been entered.  in the amendment, the specification has been amended.  Claim 15 has been amended. 
The objection to the specification has been withdrawn. 
The rejection of claim 15 under 35 U.S.C. 112(b) has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a surveying device comprising: a base defining a base axis (A); a support structure which is arranged to be rotatable around the base axis (A) and which defines a rotation axis (B) which is oriented orthogonally relative to the base axis (A); an emitting unit for emitting a measuring signal; a receiving unit comprising a detector for detecting g reflected measuring signal; a rotation unit mounted on the support structure for providing emission and reception of the measuring signal in defined directions, wherein: the rotation unit comprises a rotation body which is mounted so as to rotate around the rotation axis (B) and the rotation body comprises at least one reflecting scanning mirror which is arranged tilted relative to the rotation axis (B) and provides defined deflection of the measuring signal; and a controlling and processing unit, wherein: the surveying device comprises at least one projector fixedly arranged with the support structure, defines a particular optical axis, and is configured to direct a light pattern at a scene, the position and shape of the pattern are controllable by the controlling and processing unit, the rotation body comprises at least one deflecting surface which is independent and spatially separated from the scanning mirror, and the at least one projector and the rotation body are configured and arranged relative to each other in a predetermined range of alignment of the rotation body around the rotation axis (B), the optical axis of the at least one projector is deflected by the at least one deflecting surface, a field of view of the at least one projector is deflected and defined by the deflection of the optical axis so that the field of view comprises a defined field angle around the rotation axis (B), and a parallax-free light pattern projection is providable with the surveying device. 
The claimed limitations as recited in combination in independent claim 1, in particular “wherein: the surveying device comprises at least one projector fixedly arranged with the support structure” and “the at least one projector and the rotation body are configured and arranged relative to each other in a predetermined range of alignment of the rotation body around the rotation axis (B)” are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Matsumoto et al. (US 2012/0249997), teaches a surveying device comprising: a base defining a base axis (A); a support structure which is arranged to be rotatable around the base axis (A) and which defines a rotation axis (B) which is oriented orthogonally relative to the base axis (A); an emitting unit for emitting a measuring signal; a receiving unit comprising a detector for detecting reflected measuring signal; a rotation unit mounted on the support structure for providing emission and reception of the measuring signal in defined directions, wherein: the rotation unit comprises a rotation body which is mounted so as to rotate around the rotation axis (B) and the rotation body comprises at least one reflecting scanning mirror which is arranged tilted relative to the rotation axis (B) and provides defined deflection of the measuring signal; and a controlling and processing unit, wherein: the surveying device defines a particular optical axis, and is configured to direct a light pattern at a scene, the position and shape of the pattern are controllable by the controlling and processing unit, the optical axis of the at least one projector is deflected by the at least one deflecting surface, a field of view of the at least one projector is deflected and defined by the deflection of the optical axis so that the field of view comprises a defined field angle around the rotation axis (B). 
Another prior art reference, Kumagai et al. (US 7,127,822, teaches that it was known at the time of the present application to relay projection optics to a scanning mirror via deflection optics different from the scanning optics. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, in particular “wherein: the surveying device comprises at least one projector fixedly arranged with the support structure” and “the at least one projector and the rotation body are configured and arranged relative to each other in a predetermined range of alignment of the rotation body around the rotation axis (B)”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645